DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The AFCP 2.0 request filed 3/28/2022 is acknowledged. The amendment proposes to add a limitation from claim 12 which was previously allowed. The examiner notes that the proposed amendment would create an antecedent basis issue for the term “said silicon oxycarbonitride”. However, even if further amendment is made to resolve the 112 issue, claims 1, 6, 7 and 11 are a duplicates of claims 12, 14, 15 and 16, respectively. Therefore, the amendment is not entered, but an examiner amendment appears below to put the application in condition for allowance.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with ERIC NIELSON on 4/6/2022.
The application has been amended as follows: 
Claims 1, 6, 7, and 11 are canceled.
In claims 2-5 and 8-10, line 1, “The method of claim 1” is changed to --The method of claim 12--.
The following is an examiner’s statement of reasons for allowance: As previously indicated, the examiner was unable to find prior art teaching the claimed fabrication of a silicon oxycarbonitride layer with the claimed carbon content that is treated with oxygen plasma to form silicon dioxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/           Primary Examiner, Art Unit 1712